ON MOTION FOR REHEARING
The appellant has filed a “motion for rehearing” in which she contends that this Court had no jurisdiction to issue the opinion filed June 14, 1989, because she has, during the pendency of this appeal, filed a “notice of appeal” in the United States Supreme Court.1 In her pleading, which she filed in the United States Supreme' Court, she is seeking an order forcing her court appointed attorney to withdraw from this case.
Regardless of the appellant’s actions taken during the pendency of this appeal, this Court is fully convinced that it had jurisdiction to enter the opinion which was filed at Knoxville on June 14, 1989. If the United States Supreme Court should disagree, we feel confident that that Court, not Ms. Crane, will be the one to tell us.
It is, therefore, ordered, adjudged and decreed by the Court that the “motion for rehearing” be and the same hereby is denied.

. Actually the appellant's pleading has been treated as a petition for certiorari by the United States Supreme Court. In her petition the appellant is seeking to overturn an order of the Tennessee Supreme Court denying her extraordinary appeal of an order by a judge of this Court in which her court appointed counsel was not dismissed.